DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that cited subclasses are adjacent and that both are used with surgical instruments.  This is not found persuasive because Group II is properly classified in A61B46/10 with instrument (method claims 38, 40, and 43 recite the use of a modular surgical instrument) and Group I is properly classified in A61B46/00 defined as surgical drapes.
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-45 have bene withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/25/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims are objected to because they recite sleevelike and pocketlike, which appear to be typo/mis-spelled.  Applicant might have intended to recite sleeve-like and pocket-like?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-37 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the sheet" in lines 3, 4, and 5 (twice).  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 27 recites the limitation "said through-hole" in lines 6-7, and 9 (twice).  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 27 recites the limitation "whereby said first and second positions” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding independent claim 27 reciting the sheet comprises at least one through-hole through the sheet at a second, internal position, from which through-hole a sleevelike or pocketlike portion extends in lines 5-6, such recitation (with emphasis added) deems to a second through-hole through which a second sleevelike or pocketlike extends since such recitation identifies a second, internal position on the sheet.  Applicant might consider such suggestion to avoid confusion.
Regarding claims 27, 31-32, 34-40, 43, and 46 reciting preferably, such recitation deems indefinite and is not a positive limitation, therefore it is unclear how certain and what is meant by preferably.  Applicant is invited to clarify the limitations preferably in the context of the respective claims.
Claim 28 recites the limitation "the sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 28 recites the limitation "said through-hole" in lines 1, 3, and 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the at least one through-hole.
Claim 29 recites the limitation "the first elongate element" in line .  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have for claim 29 to depend from claim 28?
Claim 31 recites the limitation "the sheet" in lines 1-2 and 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 31 recites the limitation "the proximal surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 31 reciting a biometric anchoring point or zone on the body of the surgical patient, such recitation (with emphasis added) deems indefinite as it is unclear what part/zone on the patient’s body is a biometric anchoring point or zone.  Applicant invited to clarify claimed limitations as emphasized.
Claim 34 recites the limitation "the sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Regarding claim 34 reciting the sheet, not considering transparent, translucent or open position, such recitations (with emphasis added) deems indefinite as such recitations deems contradicts the sheet describes in independent claim 27.
Claim 35 recites the limitation "the surgical sheet" in line 1 and “the sheet” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 35 recites the limitation "the sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 36 recites the limitation "said anchoring zones" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended for claim 36 to depend from claim 31 instead?
Claim 37 recites the limitation "the sheet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the one-piece sheet.
Claim 37 recites the limitation "said anchoring zones" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might have intended for claim 37 to depend from claim 31 instead?
Claim 37 recites the limitation "said through-hole" in paragraphs b and d.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the at least one through-hole.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim independent claim 27 recites the broad recitation of said through-hold has a diameter comprised between 15 and 75 cm, and the claim also recites preferably between 25 and 65 mm and more preferably 35 and 55 mm in lines 10-11 and independent claim 27 further require a predetermined distance between the 1st & 2nd positions preferably at least 20 cm, more preferably at least 25 cm, and even more preferably at least 35 cm, said predetermined distance preferably at most 60cm, and more preferably at most 55 cm, and even more preferably 50 cm in the last 4 lines of the claim, which preferably and more preferably and even more preferably deems narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 31 requires said anchoring zone on the proximal surface to a biometric anchoring point or zone on the body of the surgical patient, preferably to or around the knee or patella or alternatively at or around the navel.  Claim 32 recites more preferably between 35 cm and 48, and most preferably between 40 cm and 45 cm.  Claim 33 recites more preferably at least 25 cm, from said center line.
Regarding claims 27, 34 reciting optionally, it is unclear if the claim recitations following "optionally" are required by the claim.
Regarding claim 46 reciting The use of a surgical drape according to claim 27 in line 1 deems confusing because it depends from claim 27 which is directed to a surgical drape.
Dependent claims 32-33 and 39 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29, 34-37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Pecora (U.S. Patent Application Publication No. US 2016/0008072) in view of Diao (U.S. Patent No. 5,640,975) and further in view of Lofgren (U.S. Patent No. 3,989,040).
Regarding independent claim 27, Figures 1-6 in Pecora discloses applicant’s claimed surgical drape (10) consisting of a one-piece sheet (14) having a distal surface (22) and a proximal surface (24) relative to a surgical patient (Figures 4-5 illustrates the one-piece sheet 14 applied on the person, which has a distal surface 22 faces away from the person and the proximal surface 24 faces the person), the proximal surface (24) being adjacent to the patient (12), 
wherein the sheet (14) comprises at least one open incision window (56) at a first, internal position, which open position (having open incision window 56) extends through the sheet (14), whereby the surgical drape (10) is characterized in that the sheet (10) comprises at least one through-hole (left/right under armpit openings) through the sheet at a second, internal position, from which through-hole (left/right under armpit opening) a sleevelike or pocketlike (left/right sleeves 30, 40) portion extends, said through-hole defining an opening of the sleevelike or pocketlike portion, preferably said sleevelike or pocketlike portion being closed (32, 42) at the extreme end, preferably whereby said through-hole comprises reinforced edges (paragraph 0052 describes the drape body 14 along the sleeves 30, 40 may include reinforcement, such description is interpreted that the joint between the drape body 14 and the 
whereby said first and second position are spatially separated over a predetermined distance (Figures 4-6 in Pecora illustrates the first and second positions of the armpit holes are spanning across the person’s armpits, such distance is predetermined distance, which is at least 20 cm or 7.87 inches and at most 50 cm or19.69 inches), preferably at least 20 cm (7.87 inches), more preferably at least 25 cm (9.84 inches), even more preferably at least 30 cm (11.81 inches), most preferably at least 35 cm (13.78 inches), said predetermined distance preferably at most 60 cm (23.6 inches), more preferably at most 55 cm (21.65 inches), even more preferably at most 50 cm (19.69 inches).
Pecora does not discloses whereby said through-hole has a diameter comprised between 15 and 75 mm (.59 to 2.95 inches), preferably between 25 and 65 mm (.98 to 2.56 inches), more preferably between 35 and 55 mm (1.38 to 2.17 inches).
However, Diao teaches an analogous surgical drape, Figure 7 illustrates the arm portion has hole (42) with a diameter of approximately 2 inches (column 4 lines 39-43).
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Pecora’s through-hole with a diameter of approximately 2 inches, taught by Diao, as such would properly allows for receiving the person’s arm as shown in Figure 7.
The combination of Pecora/Diao, presented above, does not disclose whereby said sleevelike or pocketlike portion has a length of at most 60 cm (23.6 inches).

Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to construct Pecora’s sleeves (30, 40) having total length of 15 inches, taught by Lofgren, as such length deems proper coverage on the person’s arm.
Regarding claim 28, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein said through-hole and sleevelike or pocketlike portion are adapted to receive a first elongate element (Figures 4-6 in Pecora illustrates the sleeve 30, 40 receiving left/right arms).
Regarding claim 29, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein said sleevelike or pocketlike portion comprises a material suitable for allowing a second element to embrace the distal end of the first elongate element from the distal surface (paragraph 0020 & 0052 in Pecora discloses material of drape body 14, which material is fully capable of allowing a second element to embrace the distal end of the first elongate element from the distal surface, it is noted that claimed limitations the first elongate element and a second element are not positive structure in the claimed invention).
Regarding claim 34, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, wherein the sheet (14), not considering transparent, translucent or open portions and the sleevelike or pocketlike portion, substantially comprises three layers, at least one of said layers, preferably at least the layer at the proximal surface, being waterproof, at least one of said layers, 
Regarding claim 35, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the surgical sheet (14) is essentially rectangular, and comprises a central sheet portion (14) wherein the incision window (56, 58) and through-hole (armpit holes) are positioned, said central sheet portion (14), not considering transparent, translucent or open portions and the sleevelike or pocketlike portion, substantially comprising at least two layers, preferably three layers (paragraph 0052, Pecora), and whereby the sheet (14) furthermore comprises a fringe sheet portion (16, 18) around the central sheet portion (14) which comprises less layers (Figure 4-6 in Pecora illustrates portions 16, 18 are smaller than that of portion 14, such is interpreted to meet claimed limitations “less layers”) than the central sheet portion (14).
Regarding claim 36, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, comprising an anchoring zone (50, 54), whereby the surgical drape (10) is suitable for use in hip surgeries, preferably whereby the distance between the incision window (56, 58) and the anchoring zone (50, 54) is suitable for positioning the anchoring zone (50, 54) at the navel of a patient.
Regarding claim 37, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, whereby the sheet (14) is mirror symmetric with respect to a central line (60) along the length of 
Regarding claim 46, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, the the use of a surgical drape (10) according to claim 27 for the sterile shielding of a patient during a surgical procedure, preferably hip surgery, more preferably anterior approach hip surgery (Pecora’s surgical drape 10 is fully capable of providing sterile shielding during anterior approach hip surgery).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Pecora (U.S. Patent Application Publication No. US 2016/0008072)/Diao (U.S. Patent No. 5,640,975)/Lofgren (U.S. Patent No. 3,989,040), in view of Haines (U.S. Patent Application Publication No. US 2012/0298115).
Regarding claim 30, the combination of Pecora/Diao/Lofgren, presented above, discloses applicant’s claimed surgical drape comprising all features as recited in these claims, including the sleevelike (30, 40).
The combination does disclose whereby the sleevelike or pocketlike portion comprises a transparent material.
However, Haines teaches an analogous patient drape comprising a radial portion that cover patient’s arm, paragraph 0030 teaches that such radial portion have transparent portions.
.

Allowable Subject Matter
Claims 31-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pecora of U.S. Patent Application Publication No. US 2016/0008072 discloses a patient drape comprising arm holes with arm sleeves (30, 40) extending there from, fenestrations (56, 58).  Pecora does not disclose arm holes comprises reinforces edges.  Pecora does not disclose the distance between the fenestrations (56, 58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/            Examiner, Art Unit 3786